Citation Nr: 1325964	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder and mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  The record reflects he engaged in combat while on active duty, as exemplified, in part, that he is a recipient of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for PTSD, depressive disorder, and anxiety disorder.  The Board notes that the RO treated the PTSD as a separate claim from the other acquired psychiatric disorders.  However, as the Veteran has indicated that he is seeking service connection for an acquired psychiatric disorder (however diagnosed) due to in-service stressors, the Board has construed the claim as a single issue pursuant to the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record reflects the Veteran requested a hearing before a Decisions Review Officer (DRO) in conjunction with this case.  However, a December 2011 Informal Conference Report reflects he accepts an informal conference in lieu of a formal hearing.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially contends he has PTSD due to stressors that occurred while engaged in combat in Vietnam.  As already noted, the record confirms the Veteran engaged in combat while on active duty, exemplified, in part, by the fact he is a recipient of the Combat Infantryman Badge.  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In view of the foregoing, the Veteran's account of in-service stressors while engaged in combat are conceded.  However, the treatment records on file primarily show treatment for depression and anxiety due to events that occurred after the company for whom the Veteran worked declared bankruptcy.  Further, the February 2011 VA examination did not diagnose PTSD, but depressive disorder not otherwise specified (NOS) and anxiety disorder NOS, both of which the examiner opined were less likely than not related to military stressors.  In the examination report, the examiner indicated these psychiatric disorders were primarily due to post-service events (physical problems and career/financial concerns).  Although it was acknowledged that the Veteran had been thinking about his experiences in Vietnam with more frequency than previously, the examiner was of the opinion that the Veteran was "thinking about distressful events in Vietnam because he is depressed, rather than he is depressed because he is thinking about Vietnam."  Nevertheless, this does appear to suggest that his symptoms may be due, at least in part, to his purported stressors.  In addition, private treatment records from a social worker dated in January 2012 include a diagnosis of PTSD, as well as depression, although it is not clear to what extent these diagnoses were based on the Veteran's historical report of such diagnoses.

For these reasons, the Board finds a remand is required in order to accord the Veteran a VA examination to address the nature of his acquired psychiatric disorder and to obtain an opinion as to whether such is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since January 2012.  After securing any necessary release, the AMC/RO should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA mental health examination to determine the current nature of his acquired psychiatric disorder and to obtain an opinion as to whether such is related to his military service.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder (other than a personality disorder) diagnosed, the examiner must express an opinion whether it is at least as likely as not (50 percent or greater probability) that it is related to his military service, to include engaging in combat in Vietnam.  A complete rationale for any opinion expressed must be provided.

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate 
the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


